

115 HRES 888 IH: Reaffirming support for increased media diversity, expressing support for the recognition of the month of May as “Media Diversity Month”, and encouraging appreciation, awareness, and support for small, independent, diverse, and local media entities.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 888IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mrs. Demings submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONReaffirming support for increased media diversity, expressing support for the recognition of the
			 month of May as Media Diversity Month, and encouraging appreciation, awareness, and support for small, independent, diverse, and local
			 media entities.
	
 Whereas the principle that an informed and engaged electorate is critical to a vibrant democracy is deeply rooted in our laws of free speech and underpins the virtues on which we established our Constitution, in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defense, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity … ;
 Whereas an independent, diverse, and local media that provides exposure to a broad range of viewpoints and the ability to contribute to the political debate is central to sustaining that informed engagement;
 Whereas the media entities that control mass communications have emerged as a dominant force in our society and play an outsize role in controlling whether local audiences gain exposure to news and discussions that impact their ability to learn about and debate local, State, and national issues central to the stability and security of our Nation and effectively monitor their representatives;
 Whereas Congress recognized the central role of mass communication and mandated, through enactment of sections 307 and 309 of the Communications Act of 1934, that broadcast stations comply with a fiduciary public interest standard that encourages source, content, and audience diversity on our Nation’s shared telecommunications and media platforms;
 Whereas market pressures are constricting the ability of large media outlets to encourage diversity while also threatening the survival of small independent and diverse media outlets that serve diverse audiences and local media markets;
 Whereas research by the American Society of News Editors, the Radio Television Digital News Association, the Pew Research Center, and others has documented the continued challenges of increasing diversity among all types of media entities;
 Whereas 50 years after the National Advisory Commission on Civil Disorders, better known as the Kerner Commission, concluded that, [t]he painful process of readjustment that is required of the American news media must begin now, people of color and rural populations continue to be underrepresented and stereotyped in the media and, despite comprising over 40 percent of the population, have limited participation in ownership and control of media decision making; and
 Whereas the constriction in small independent and diverse media outlets and limited participation of diverse populations in media ownership and decision making is combining to negatively impact our goal of increasing local civic engagement and civic knowledge through increased voter participation, membership in civic groups, and knowledge of local political and civil information: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its commitment to diversity as a core tenet of the public interest standard in media policy;
 (2)pledges to work with media entities and diverse stakeholders to develop common ground solutions to eliminate barriers to media diversity; and
 (3)establishes National Media Diversity Month, during which efforts are encouraged to promote media diversity appreciation, support, and expansion.
			